
	

115 S1821 IS: To establish the National Commission on the Cybersecurity of United States Election Systems, and for other purposes.
U.S. Senate
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1821
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2017
			Mrs. Gillibrand (for herself and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To establish the National Commission on the Cybersecurity of United States Election Systems, and
			 for other purposes.
	
	
		1.Establishment of Commission
 There is established the National Commission on the Cybersecurity of United States Election Systems (in this Act referred to as the Commission).
		
			2.
			Purposes
 The purposes of the Commission are—  (1) to identify and document mitigation and response actions to or in the prevention of cybersecurity vulnerabilities in, or threats or attacks to, the election systems in the United States in 2016;
 (2)to document and describe any harm or attempted harm with respect to election systems in the United States in 2016;
 (3)to review foreign cyber interference in elections in other countries in order to understand additional cybersecurity threats, interference methods, and successful defense mechanisms;
			
				(4)
 to make a full and complete accounting of what emerging threats and unmitigated vul­ner­a­bil­i­ties remain and to identify likely threats to election systems in the United States; and
			
				(5)
 to report on the recommendations of the Commission for action at the Federal, State, and local level.
			
			3.
			Composition of the Commission
			
				(a)
				Members
 The Commission shall be composed of 15 members, of whom— (1)2 members shall be appointed by the Election Assistance Commission;
 (2)3 members shall be appointed by the members of the National Association of Secretaries of State together with the members of the National Association of State Election Directors;
 (3)5 members shall be appointed by the majority leader of the Senate, in consultation with the minority leader of the Senate, from all candidates nominated under subparagraphs (A) through (E), including—
 (A)3 candidates nominated by the chairperson, in consultation with the ranking member, of the Committee on the Judiciary of the Senate;
 (B)3 candidates nominated by the chairperson, in consultation with the ranking member of the Select Committee on Intelligence of the Senate;
 (C)3 candidates nominated by the chairperson, in consultation with the ranking member of the Committee on Foreign Relations of the Senate;
 (D)3 candidates nominated by the chairperson, in consultation with the ranking member of the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (E)3 candidates nominated by the chairperson, in consultation with the ranking member of the Committee on Rules and Administration of the Senate; and
 (4)5 members shall be appointed by the Speaker of the House of Representatives, in consultation with the minority leader of the House of Representatives, from all candidates nominated under subparagraphs (A) through (E), including—
 (A)3 candidates nominated by the chairperson, in consultation with the ranking member of the Committee on the Judiciary of the House of Representatives;
 (B)3 candidates nominated by the chairperson, in consultation with the ranking member of the Permanent Select Committee on Intelligence of the House of Representatives;
 (C)3 candidates nominated by the chairperson, in consultation with the ranking member of the Committee on Foreign Affairs of the House of Representatives;
 (D)3 candidates nominated by the chairperson, in consultation with the ranking member of the Committee on Homeland Security of the House of Representatives; and
 (E)3 candidates nominated by the chairperson, in consultation with the ranking member of the Committee on House Administration of the House of Representatives.
 (b)ChairpersonThe Commission shall nominate a chairperson of the Commission from among the members of the Commission.
			
				(c)
				Qualifications; initial meeting
				
					(1)
					Political party affiliation
 Not more than 8 members of the Commission shall be from the same political party.
				
					(2)
					Elected officials
 An individual appointed to the Commission may not be a serving elected official of the Federal Government or any State or local government.
				
					(3)
					Other qualifications
 It is the sense of Congress that individuals appointed to the Commission should be prominent United States citizens, with national recognition and significant depth of experience in such professions as governmental service, law enforcement, election law, election security, political campaign management, information warfare, public administration, cyber espionage, and cybersecurity.
				
					(4)
					Initial meeting
 If 60 days after the date of enactment of this Act, eight or more members of the Commission have been appointed, those members who have been appointed may meet and, if necessary, select a temporary chairperson, who may begin the operations of the Commission, including the hiring of staff.
				
				(d)
				Quorum; vacancies
 After its initial meeting, the Commission shall meet upon the call of the chairperson or a majority of its members. Eight members of the Commission shall constitute a quorum. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made.
			
			4.
			Functions of the Commission
 The functions of the Commission are— (1)to conduct an investigation that—
				
					(A)
 documents the relevant facts and circumstances with respect to harm or attempted harm to the election systems in the United States in 2016, including any regulation, plan, policy, practice, or procedure; and
				
					(B)
 may include relevant facts and circumstances relating to—  (i) intelligence agencies;
					
						(ii)
 international intelligence agencies with which the United States traditionally collaborates; (iii)law enforcement agencies;
 (iv)election infrastructure providers, vendors, or consultants; (v)political campaign professionals, information warfare experts, or political press experts;
 (vi)public or private cybersecurity vendors, consultants, advisors, or staff; (vii)State and local election officials and election personnel;
 (viii)persons with election oversight responsibilities, including government entities and nonprofit organizations;
 (ix)cybersecurity; and  (x) other areas of the public and private sectors determined relevant by the Commission;
 (2)to identify and document successful and unsuccessful mitigation and response actions in the prevention of cybersecurity vulnerabilities, threats, or attacks to the election systems in the United States in 2016;
 (3)to identify, review, and evaluate— (A)what unmitigated cybersecurity gaps remain; and
 (B)what are the most likely threats to election systems in the future; (4)to develop recommendations for action at the Federal, State, and local level, including with respect to the structure, coordination, management policies, and procedures of the Federal Government in—
 (A)assessing; (B)detecting;
 (C)preventing; and (D)responding to cybersecurity vul­ner­a­bil­i­ties, threats, or attacks; and
 (5)to submit to the President and Congress the reports required by this Act containing the findings, conclusions, and recommendations as the Commission shall determine.
			
			5.
			Powers of the Commission
			
				(a)
				In general
				
					(1)
					Hearings and evidence
 The Commission or, on the authority of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out this Act—
					
						(A)
 hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, administer such oaths; and
					
						(B)
 require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, as the Commission or such designated subcommittee or designated member may determine advisable.
					
					(2)
					Subpoenas
					
						(A)
						Issuance
 Subpoenas issued under paragraph (1)(B) may be issued under the signature of the chairperson of the Commission, the chairperson of any subcommittee created by a majority of the Commission, or any member designated by a majority of the Commission, and may be served by any person designated by the chairperson, subcommittee chairperson, or member.
					
						(B)
						Enforcement
						
							(i)
							In general
 In the case of contumacy or failure to obey a subpoena issued under paragraph (1)(B), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, or where the subpoena is returnable, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court.
						
							(ii)
							Additional enforcement
 Sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192 through 194) shall apply in the case of any failure of any witness to comply with any subpoena or to testify when summoned under authority of this section.
						
				(b)
				Closed meetings
				
					(1)
					In general
 Meetings of the Commission may be closed to the public under section 10(d) of the Federal Advisory Committee Act (5 U.S.C. App.) or other applicable law.
 (c)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge the duties of the Commission under this Act.
 (d)Information from Federal agenciesThe Commission is authorized to secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the Government information, suggestions, estimates, and statistics for the purposes of this Act. Each department, bureau, agency, board, commission, office, independent establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request made by the chairperson, the chairperson of any subcommittee created by a majority of the Commission, or any member designated by a majority of the Commission.
			(e)Assistance from Federal agencies
				
					(1)
					General services administration
 The Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the Commission’s functions.
				
					(2)
					Other departments and agencies
 In addition to the assistance prescribed in paragraph (1), departments and agencies of the United States are authorized to provide to the Commission such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law.
 (f)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property.
 (g)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States.
			
			6.
			Staff of the Commission
			
				(a)
				In general
				
					(1)
					Appointment and compensation
 The chairperson, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out the functions of the Commission, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.
				
					(2)
					Personnel as Federal employees
					
						(A)
						In general
 The executive director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.
					
						(B)
						Members of Commission
 Subparagraph (A) shall not be construed to apply to members of the Commission.
					
				(b)
				Consultant services
 The Commission is authorized to procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.
			
			7.
			Compensation and travel expenses
			
				(a)
				Compensation
 Each member of the Commission may be compensated at a rate not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission.
			
				(b)
				Travel expenses
 While away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code.
			
			8.
			Security clearances for Commission members and staff
 The appropriate executive departments and agencies shall cooperate with the Commission in expeditiously providing to the Commission members and staff appropriate security clearances in a manner consistent with existing procedures and requirements, except that no person shall be provided with access to classified information under this section who would not otherwise qualify for such security clearance.
		
			9.
			Reports of the Commission; termination
			
				(a)
				Initial report
 Not later than 6 months after the date of the first meeting of the Commission, the Commission shall submit to the President and Congress an initial report containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members.
			
				(b)
				Additional reports
 Not later than 1 year after the submission of the initial report of the Commission, the Commission shall submit to the President and Congress a second report containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members.
			
				(c)
				Termination
				
					(1)
					In general
 The Commission, and all the authorities of this Act, shall terminate 60 days after the date on which the second report is submitted under subsection (b).
				
					(2)
					Administrative activities before termination
 The Commission may use the 60-day period referred to in paragraph (1) for the purpose of concluding the activities of the Commission, including providing testimony to committees of Congress concerning the reports of the Commission and disseminating the second report.
 10.Authorization of appropriationsThere are authorized to be appropriated to the Commission such sums as may be necessary to carry out this Act, to remain available until expended.
